Exhibit 10.2

 

[LETTERHEAD OF CF INDUSTRIES HOLDINGS, INC.]

 

May 15, 2014

 

Re: Amendment to Equity Award Agreements

 

Dear Steve:

 

This letter (this “Amendment”) sets forth an amendment to the terms of your
award agreements (“Award Agreements”) covering your outstanding stock option and
restricted stock awards of CF Industries Holdings, Inc. (the “Company”) as
identified on Exhibit A hereto (the “Awards”).

 

Notwithstanding anything to the contrary set forth in the Award Agreements, the
Awards set forth on Part I of Exhibit A shall continue to vest as scheduled in
each respective Award Agreement following your retirement as a director of the
Company on May 14, 2014 (“Retirement”).  You may exercise an Award, to the
extent it has become exercisable, for four years following your Retirement.  At
the end of such four-year period following the date of your Retirement, an Award
shall no longer be exercisable and shall immediately terminate.

 

Notwithstanding anything to the contrary set forth in the Award Agreements, the
Awards set forth on Part II of Exhibit A shall be amended to include the number
of shares of restricted stock indicated under “Pro-rated Number of Shares,” and
such awards shall vest upon your Retirement.  The pro-rated number of shares of
restricted stock indicated on Exhibit A are pro-rated based on the number of
months you were employed by the Company or served as a director of the Company
prior to Retirement, determined by multiplying the number of shares of
restricted stock subject to an Award Agreement by a fraction, the numerator of
which is the number of full months between the restricted stock award grant date
and the date of your Retirement and the denominator of which is 36 and then
rounded down to the nearest whole share.

 

Except as modified above, all terms applicable to the Awards, as may be set
forth in an applicable equity plan, Award Agreement or other agreement or
arrangement of or with the Company, shall remain in full force and effect. This
letter reflects the final agreement between us with respect to the subject
matter hereof and may be amended or altered only in a writing signed by you and
the Company.

 

Yours sincerely,

 

/s/Wendy Jablow Spertus

 

Wendy Jablow Spertus

 

Senior Vice President, Human Resources

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Stephen R. Wilson Stock Option and Restricted Stock Award Agreements

 

Part I

 

Option Award Agreement

CF Industries Holdings, Inc. 2009 Equity and Incentive Plan Non-Qualified Stock
Option Award Agreement, dated August 10, 2012

CF Industries Holdings, Inc. 2009 Equity and Incentive Plan Non-Qualified Stock
Option Award Agreement, dated August 10, 2011

 

Part II

 

Restricted Stock Award Agreement

 

Completed
Months

 

Award
Amount

 

Pro-rated
Number of
Shares

 

CF Industries Holdings, Inc. 2009 Equity and Incentive Plan Restricted Stock
Award Agreement, dated August 12, 2013

 

9

 

9,470

 

2,367

 

CF Industries Holdings, Inc. 2009 Equity and Incentive Plan Restricted Stock
Award Agreement, dated August 10, 2012

 

21

 

8,945

 

5,217

 

CF Industries Holdings, Inc. 2009 Equity and Incentive Plan Restricted Stock
Award Agreement, dated August 10, 2011

 

33

 

9,290

 

8,515

 

 

2

--------------------------------------------------------------------------------